DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending and examined on their merit herein.
Request/or Information under37CFR §1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to
provide information that the examiner has determined is reasonably necessary to the
examination of this application. See below.

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement (applicants declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.  Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 14-21, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 5-6 encompass genetically unrelated watermelon plants that are not described or exemplified in the specification. At best, the claims seem to contemplate describing these genetically unrelated plants based on them sharing characteristics relative to the deposit. The claimed plants are not required to have any genetic similarity to NUN 31610 WMW, only a phenotypic one. The specification does not describe any plants that are functionally (phenotypically) the same as NUN 31610 WMW but have a different structure (genome).
Claims 14-21 and 33 are drawn to methods comprising crossing a plant of NUN 31610 WMW with a second watermelon plant, or the progeny plants produced thereof. However, NUN 31610 WMW is a triploid watermelon plant (Table 1). Triploid watermelon plants are sterile and do not produce progeny.
Claims 19-21 are broadly drawn to method of introducing a single locus conversion into a
plant of NUN 31610 WMW by crossing it with a second watermelon plant comprising a desired
single locus to produce F1 progeny plants, selecting F1 progeny plants that have the single locus, backcrossing the selected F1 progeny plants with a plant of NUN 31610 WMW, selecting backcross progeny plants that have the single locus conversion and otherwise comprise all of the physiological and morphological characteristics of watermelon variety NUN 31610 WMW, and repeating the backcrossing steps selecting steps one or more times in succession to produce selected second or higher backcross progeny plants that comprise the single locus and otherwise comprise all of the physiological and morphological characteristics of watermelon variety NUN 31610 WMW. The claimed method will not produce a plant that comprises the single locus conversion and otherwise retains all of the physiological and morphological characteristics of NUN 31610 WMW, because not only is a triploid watermelon plant and thus sterile. Even if it were fertile, it is a hybrid itself and its gametes would be a mixture of chromosomes from its parents, in which crossing over has occurred. When hybrid is crossed to another watermelon plant, the progeny are all diverse, with each trait that is heterozygous in the hybrid segregating in the progeny. No amount of continued backcrossing would generate a plant that otherwise retains all of the physiological and morphological characteristics of NUN 31610 WMW.
It is noted that the only way to introduce a single locus conversion into a hybrid plant like
NUN 31610 WMW would be to introduce the trait, by backcrossing, into one or both of its
inbred parents to generate parent plant(s) with the single locus conversion and otherwise retains
all of the physiological and morphological characteristics of the parent plant(s), then crossing the
resulting parent plants to produce the claimed plant. However, the parents are not described in
the specification and are not deposited under 37 CFR 1.801-1.809.
Given the claim breath the nature of the invention as discussed above, the instant
invention is not enabled.
Claims 16-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16-17 are drawn to a seed and plant produced by the method of claim 14. Claim 21 is drawn to a plant produced by the method of claim 19, where the plant comprises the single locus conversion and otherwise retains all of the physiological and morphological characteristics of NUN 31610 WMW. As discussed in the enablement rejection above, such plants cannot be produced by the methods of claims 14 and 19. Thus, Applicant is not in possession of any plants of claims 16-17 and 21. Hence, Applicant has not, in fact, described plants and plant parts, and the specification fails to provide an adequate written description of the claimed invention. 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Conclusion
Claims 5-6, 14-21, and 33 are rejected. Claims 1-4, 7-13, and 22-32 are provisionally deemed allowable.
Claims 1-33 are provisionally deemed free of the prior art given the failure of the prior art to teach or suggesting a lettuce plant having all of the morphological and physiological characteristics of the deposited variety. It should be noted that this statement is based only on a comparison of the morphological and physiological characteristics of the deposit against the prior art. This is statement is provisional because Applicant has not provided any information regarding the parental lineage or breeding methodology used to produce the deposited watermelon variety NUN 31610 WMW under Accession Number NCIMB 43691. Without this information, a meaningful comparison of the genetic and phenotypic basis that would distinguish the deposited lettuce variety from prior art plants cannot be made. Thus, this statement will remain provisional until the necessary information requested under 37 CFR 1.105 (see below) is received, corrections are made to the description, and a complete search of the prior art is can be completed.
The closest prior art is Patent US 9408354 B2 issued to de Groot, 2016-08-09) which teaches a watermelon variety NUN 01009 WMW, which shares many traits in common (or does not significantly differ) with instant NUN 31610 WMW including: fruit shape, ploidity (triploid), angular stem shape (cross section), ovate leaf shape and lobed, yellow flower, red flesh; etc. (see Table 1). However, the plants differ in at least: maturity, disease resistance spectrum, and genetic makeup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663                                                                                                                                                                                                        



******ATTACHMENT TO OFFICE ACTION******



Request for Information under 37 CFR§ 1.105
1.    Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.    This request is being made for the following reasons:
Applicant is claiming plant and seed of watermelon variety NUN 31610 WMW, but the instant specification is silent regarding both of the parental lines used to produce watermelon variety NUN 31610 WMW.  The requested information is required to make a meaningful and complete search of the prior art.
3.    In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include all of the public or commercial designations or denominations used for the original parental lines.
b)    Information pertaining to the public availability of the original parental lines should be set forth.
c)    The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents. 
4.    If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.    In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure. Please indicate where the relevant information can be found.
6.    The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.    The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.    This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663